DETAILED ACTION
The following is a non-final office action upon examination of application number 15/193143. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/5/2020 has been entered. 

Response to Amendment
Claims 1, 6, 9, 13, 14, 17, and 21 have been amended. 
Claims 8 and 18 have been canceled. 
Claims 1-7, 9-17, and 20-24 are pending in the application and have been examined on the merits discussed below. 
The rejection under 35 USC 103 is withdrawn in view of the claim amendments filed 10/5/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Claims 1-7, 9-17, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-7 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 9-17 and 20-24 are directed to systems comprising a processor; thus the systems comprise a device or set of devices, and therefore, are directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to generate alarms based on performance (aggregated KPIs), which is described by claim limitations reciting: generating a rank for each KPI for each of the plurality of clients based on inputs including client records, the KPI values, and weights on the KPI values, and generating an output including ordered rank lists for each KPI; receiving the ordered rank lists for each KPI and priority values for the KPIs: generating an aggregate rank for each client, thereby reducing a time required to collate and compare disparate KPIs across the clients, the aggregate rank based on the ordered rank lists for  each KPI, wherein generating the aggregate rank includes selecting and applying one aggregation type from a set of three aggregation types, the set of three aggregation types including a first aggregation type utilized when no priority value attaches to the KPIs, a second aggregation type utilized when the priority values of the KPIs are non client-specific, and a third aggregation type when the KPIs include a client-specific priority value; for each client: monitoring the aggregate rank of the client over one or more time periods; comparing the aggregate rank over the one or more time periods with historical aggregate ranks stored in a database; if the aggregate rank deteriorates over the one or more time periods, determining the one or more KPIs responsible for the deterioration and a severity indicator based on change of value of each KPI and change of rank of each KPI for the client over the one or more time periods, the severity indicator having a high, medium, or low value; generating in real time an operational alarm based on value of the severity indicator when the high or medium value of the severity indicator is detected. The identified recited limitations in the claims describing generating alarms based on performance (aggregated KPIs) (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and business relations. Dependent claims 2-6, 10-13, 16, 17, 20, and 22 recite limitations describing ranking, aggregating ranks and KPIs; these limitations further narrow the abstract idea, therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the business process management server, processor of the business performance system, and computing device in claim 1; the processor of a business performance system, and computing device in claim 9; the processor of the business performance system, and computing device in claim 14; the integrated business process management server in claim 15; the processor of the business performance system, and computing device in claim 21; and the integrated business process management server in claim 24, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as receiving at a processor of the business performance system…,  electronically communicating the operational alarm over a network via a push mechanism, and displaying, by the processor of the business performance system, the operational alarm on a dashboard of a user interface of a computing device, wherein the operational alarm displays one or more KPIs with highest severity values and is selectable, thereby enabling display of an associated trail of the KPI ranks and the KPI values do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these limitations only add extra-solution activities (data gathering and data output/display). Additional elements reciting automatically generating in real time an operational alarm do not provide an improvement, automatically performing the generation of an alarm is merely application of an abstract idea by a computer (i.e., automation). Claims 7 and 23 add additional elements related to displaying alarms, which do not provide an improvement and only add extra-solution activities (data output/display). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additional elements such as receiving at a processor of the business performance system…,  electronically communicating the operational alarm over a network via a push mechanism, and displaying, by the processor of the business performance system, the operational alarm on a dashboard of a user interface of a computing device, wherein the operational alarm displays one or more KPIs with highest severity values and is selectable, thereby enabling display of an associated trail of the KPI ranks and the KPI values do not yield an improvement and only add extra-solution activities (data gathering and data output/display). Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Additional elements reciting automatically generating in real time an operational alarm do not provide an improvement, automatically performing the generation of an alarm is merely application of an abstract idea by a computer (i.e., automation). In Credit Acceptance Corp, the court found that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase was not sufficient to show an improvement, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, Applicant argues that the claims are not directed to an abstract idea.
Examiner disagrees. The identified recited limitations in the claims describing generating alarms based on performance (aggregated KPIs) (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application.
Examiner disagrees. Additional elements reciting automatically generating in real time an operational alarm do not provide an improvement, automatically performing the generation of an alarm is merely application of an abstract idea by a computer (i.e., automation). In Credit Acceptance Corp, the court found that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase was not sufficient to show an improvement, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). When taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
With respect to the rejection under 35 USC 101, Applicant argues that the claims amount to ‘significantly more’ than any alleged judicial exception.
Examiner disagrees. Reducing a time required to collate and compare KPIs by using aggregated KPIs does not provide an improvement to the computer or technology. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683